﻿The delegation of
Equatorial Guinea congratulates you, Mr. President,
and the other members of the Bureau of this session of
the General Assembly on their election to their posts.
We wish them every success and offer them our full
cooperation. We also wish to convey to the outgoing
President and Bureau the appreciation of Equatorial
Guinea for their excellent work at a crucial time in the
history of the United Nations.
The delegation, the people and the Government of
Equatorial Guinea welcome the admission of the Swiss
Confederation to full membership in the United
Nations. Switzerland is a country with which
Equatorial Guinea has excellent relations of friendship
and cooperation. This was indeed a historic event that
strengthened and reaffirmed the principle of the
universality of the United Nations. We also welcome
the forthcoming admission of Timor-Leste to the
United Nations.
I wish strongly to join Equatorial Guinea's voice
to the expressions of support and solidarity that have
been heard from this rostrum towards the people and
the Government of the United States of America one
year after the horror and the barbarity caused by the
shameful terrorist attacks of 11 September 2001.
We reaffirm once again Equatorial Guinea's firm
commitment to the ceaseless fight against international
terrorism and organized crime in all its forms and
manifestations, because this is a fight that involves all
the nations of the world, united by the ideal of
maintaining peace, and because terrorism represents a
serious challenge to humanity as a whole.
Indeed, terrorism has become a sophisticated
network of political, economic and technical plotting
that transcends national borders. These are real
organizations that have the resources to carry out
criminal activity.
Even more disturbing are manifestations of covert
terrorism carried out under the pretext of defending and
protecting democracy and human rights. This leads us
to declare that one cannot combat terrorism in certain
areas and encourage it in others, depending on who the
potential victims may be. Equatorial Guinea and other
countries in our subregion continue to be victims of
this ambiguity and contradiction. The demands made
on our countries and the conditionalities imposed on us
in the name of promoting democracy and human rights
must not serve as a pretext for encouraging intolerance
or political extremism or for instigating confrontation
among the various social groupings in a country so as
to weaken its sense of unity and solidarity.
15

Time and again we have stressed the imperative
need to preserve peace and security in the world. The
international community has to reactivate its machinery
for conflict prevention and settlement, because these
conflicts are a scourge on vast areas of the world in
general, and to the African continent in particular.
Because of its geography, Equatorial Guinea is
seriously concerned about constant serious threats to
the maintenance of peace and stability in Central
Africa resulting from disputes and greed for the
enormous natural resources located there. Because of
the geo-strategic importance of the subregion, we want
to preserve a balance of force in the Gulf of Guinea,
and we want to preserve our area as a haven of peace,
stability and prosperity for our peoples.
The United Nations must be vigilant, given the
threats to peace, security and stability in the Gulf of
Guinea. In the specific case of Equatorial Guinea, I
would like to say that for over 25 years it was under
United Nations supervision, vis-‡-vis human rights, but
that on 19 April 2002 at the fifty-eighth session of the
United Nations Commission on Human Rights
resolution 2002/11 was adopted. The resolution ended
the Special Rapporteur's mission for human rights in
Equatorial Guinea. The Commission on Human Rights
therein explicitly recognized the efforts made by our
Government and the progress made by our country in
the area of human rights and strengthening democracy.
However, we were deeply distressed a few days
later to see that our country was a victim of attempted
terrorist action against the life of individuals and social
peace. Those responsible were arrested and will now be
tried under our law. Yet, some pressure groups with
undeclared interests in Equatorial Guinea have spoken
out and have been trying to use the forthcoming trial as
a basis for launching a new campaign of defamation
against my country in the face of these acts of
destabilization. In addition, these groups are still
seeking to confuse the issue and to keep the
international community uninformed as to the true
political, economic and social developments in
Equatorial Guinea. These groups have been trying to
disrupt a good climate of dialogue and understanding
between our Government and the political forces in our
country. However, as concerns these manoeuvres, I
would reaffirm to the international community our
resolve to preserve the spirit of trying to reach
consensus with all the political groupings in our
country to ensure that the forthcoming presidential
elections proceed smoothly.
The situation we have just described is not
peculiar to Equatorial Guinea, because the same
situation can be seen in several countries in our
subregion. My country is resolved to ensure that
Central Africa becomes an area of peace, solidarity and
cooperation.
We hail the initiatives under way to restore peace
to Angola, the Democratic Republic of the Congo and
Burundi, and we commend the work of the United
Nations to that end.
The picture of conflict and instability in the world
today stands in stark contrast to our desire to encourage
economic development and prosperity for all countries
of the world. Just a few days ago in Johannesburg, at
the World Summit on Sustainable Development, the
international community undertook to work in
solidarity to achieve the goals set at Rio de Janeiro, the
Millennium Summit and Monterrey. To that end, it is
essential that a new civilization and a new political
culture bud and take root in the consciousness of the
international community, recognizing once and for all
that all nations of the world, rich and poor, large and
small, enjoy the same rights to peace, stability and
prosperity. This is essential if we are to survive the
current crisis.
This General Assembly faces the challenge of
resolving burning issues, such as combating HIV/AIDS
and implementing the goals of the Millennium
Declaration and the Johannesburg Consensus.
My Government shares these concerns and urges
that top priority be given to strengthening the
democratic process and the rule of law, protecting
human rights, ensuring good governance and achieving
sustainable development. We also believe that the
peace process in the Middle East should be
encouraged, along with the dialogue under way
between North and South Korea, with a view to
peaceful reunification.
We also encourage democratization in the United
Nations itself, so that it can strengthen its efforts in the
world as the principal guarantor of international peace
and security. This General Assembly session, just like
the meetings at Johannesburg and other summits,
provides an excellent opportunity, not for reviving an
anachronistic confrontation between nations, but rather
16

for moving deeper into the area of reaching agreement
and of holding a dialogue in the great debate for the
progress and prosperity of all peoples in the world.













